Citation Nr: 0403314	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-35 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to 
October 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant does not have a current respiratory 
disorder.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, was not 
incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service records indicate that he served as a 
fireman first class.  At his October 1947 separation 
examination, the appellant's respiratory system was evaluated 
as normal.

In February 1988 the appellant was examined by W. S., M.D. 
(Dr. S.).  The appellant reported an occupational history of 
2 years in the Navy, where he worked on boilers aboard ship 
and in shipyards.  He had worked as a steamfitter for 
approximately 43 years.  The appellant alleged that, in the 
course of his employment, he had been exposed to asbestos 
materials on numerous occasions.  Chest x-ray films showed no 
evidence of interstitial fibrosis; however, pleural fibrosis 
was evident on both lateral chest walls.  Dr. S. diagnosed 
pleural fibrosis secondary to asbestos exposure.

In October 1988 the appellant was examined by A. M., M.D. 
(Dr. M.).  The appellant reported that he worked as a 
pipefitter.  In April 1991, Dr. M. noted multiple diagnoses 
including asbestosis.  In June 1991 Dr. M. treated the 
appellant for bronchitis.  He noted a history of asbestosis.  
In October 1991 Dr. M. indicated that a recent chest x-ray 
examination had shown asbestosis.  In October 1992 Dr. M. 
noted a history of asbestos exposure and asbestosis.  In May 
1994 Dr. M. diagnosed obesity and asbestos exposure.  In 
April 1995 Dr. M. listed diagnoses, including asbestos 
exposure.  In June 1997 and in February 1999, Dr. M. noted 
multiple diagnoses including asbestos exposure.  In February 
2000, Dr. M. noted multiple diagnoses including pleural 
thickening and asbestosis.  The appellant had no increasing 
dyspnea, cough, or shortness of breath.  In February 2001 Dr. 
M. noted that the appellant had a history of asbestos 
exposure in the Navy.  The appellant had no shortness of 
breath, chest pain, or swelling.  His lungs were clear to 
auscultation.  His breathing was not labored.  Dr. M. noted 
multiple diagnoses including asbestos exposure.

In May 2001, in response to a request from the RO, the Navy 
Liaison Office to the National Archives and Records 
Administration stated that there was no way of determining 
whether the appellant had been exposed to asbestos during his 
Naval service and that a positive statement that the 
appellant was or was not exposed to asbestos could not be 
made.  Nevertheless, the General Specifications for Ships 
during the period of his service did require heated surfaces 
to be covered with an insulating material, and it was highly 
probable that asbestos products were used to achieve that 
end.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters.  The appellant's occupation was a Fireman.  The 
probability of his exposure to asbestos was "highly 
probable."

At a November 2002 VA respiratory examination, the examiner 
reviewed the appellant's claims folder.  The appellant 
reported a two-year history of profuse exposure to asbestos 
while serving in the U. S. Navy as a fireman.  He reported 
post-service exposure to asbestos in his 43 years as a steam 
and pipe fitter but no direct exposure during that time.  He 
complained of a morning cough, productive of a scant amount 
of sputum.  He had never had hemoptysis.  He did not have 
anorexia.  He claimed to have shortness of breath upon 
ascending approximately one-half of a flight of stairs.  He 
also had shortness of breath after pushing a lawnmower for 
approximately 45 minutes.  His shortness of breath was not 
paroxysmal and did not include wheezing.  The appellant had 
never required any pulmonary treatment such as bronchodilator 
therapy or oxygen treatment.  In short, the examiner 
explained, the appellant had some dyspnea on exertion, which 
seemed disproportionate to his pulmonary function tests, 
chest x-ray, and age without any obvious reason for it.

On physical examination, the appellant's lung exam was 
entirely normal.  His breath sounds were vesicular to 
bronchovesicular in nature.  He had no basilar crackles.  He 
had very symmetric sounds and no dullness to percussion or 
other findings.  Although the appellant had recent lost 
approximately 50 pounds for unexplained reasons, he appeared 
to be well nourished.  The appellant's pulmonary function 
tests were entirely normal.  His chest x-ray showed some 
pleural thickening in the lateral margins of both films.  In 
the bases his ribs winged out.  The pleural thickening did 
not extend all the way to the bases, and there was no 
calcification or other finding that would suggest the 
diagnosis of asbestos pleural disease.  The parenchyma was 
entirely normal, and there was no evidence of any 
interstitial disease.  The examiner concluded that the 
appellant had had intense asbestos exposure in service but 
that there was no evidence of asbestosis and no evidence of 
asbestos-related pleural disease.  The appellant's reported 
dyspnea on exertion was not explained by any evidence of 
asbestosis and was out of proportion to his measured 
pulmonary function tests.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

With respect to VA's duty to notify, in a January 23, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the evidence 
required to establish service connection for a disability 
including a disability due to asbestos exposure.  The RO also 
informed the appellant that VA would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The November 2002 rating 
decision and the November 2003 Statement of the Case (SOC) 
described the evidence that was used in deciding the 
appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that VA must 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide); Pelegrini v. Principi, __ Vet. App. __, 
No. 01-0944 (Jan. 13, 2004) (holding that  "VA must 'also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.'" 
(citations omitted)).  The Board concludes that the 
discussions in the January 23, 2001 letter, the November 2002 
rating decision and the November 2003 SOC informed the 
appellant of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

The Board notes that the January 23, 2001 letter to the 
appellant properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
60 days, it also expressly notified the appellant that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Moreover, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §§  5102, 5103).

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records and service personnel 
records and has obtained records of private medical treatment 
identified by the appellant.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain a medical examination, that duty was 
fulfilled by providing a VA examination to the appellant in 
November 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the 
appellant would substantiate the claim.  See 38 C.F.R. § 
3.159(d) (2003).  Having determined that the duties to inform 
and assist the appellant have been fulfilled, the Board must 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, although the appellant's service personnel 
records support his allegations of intense exposure to 
asbestos during service, the appellant does not meet the 
initial criteria of having a current respiratory disorder.  
Although the private medical records from Dr. S. show a 
diagnosis of pleural fibrosis and the records from Dr. M. 
contain a diagnosis of asbestosis, the VA examiner in 
November 2002 concluded that the appellant did not have a 
current respiratory disorder, including asbestosis and 
asbestos-related pleural disease.  The Board considers the 
opinion from the VA examiner to be more probative of the 
question of whether the appellant has a current respiratory 
disorder.  The records from Dr. S. and Dr. M. both appear to 
presume that, because the appellant was exposed extensively 
to asbestos, he must have a respiratory disorder.  Indeed, at 
several points in the appellant's records, Dr. M. listed 
"asbestos exposure" as a diagnosis.  In contrast, the VA 
examiner acknowledges the appellant's asbestos exposure in 
service but emphasizes that the appellant's respiratory 
examination, including chest x-ray examination and pulmonary 
functions tests, was normal.  Whereas Dr. S. and Dr. M. 
provided little bases for their conclusions, the VA examiner 
provided an extensive, clear explanation in support of his 
conclusion that the appellant does not have a current 
respiratory disorder.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
preponderance of the evidence shows that the appellant does 
not have a respiratory disorder, his claim for service 
connection must fail.  Accordingly, because the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a respiratory disorder, 
to include asbestosis, the claim must be denied.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include asbestosis, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



